Exhibit 23.1 PLS CPA, A Professional Corp. t 4t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 tE-MAIL changgpark@gmail.comt March 19, 2012 To Whom It May Concern: We consent to the inclusion in the registration statements on Form 10-Q of Dot VN Inc. of our report dated on March 19, 2012, with respect to the unaudited interim financial statements of Dot VN Inc., included in Form 10-Q for the period ended January 31, 2012. Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. Registered with the Public Company Accounting Oversight Board changgpark@gmail.comt
